        Case 1:19-cv-10465-PAE-SN Document 1 Filed 11/11/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NATAN DVIR,

                                Plaintiff,                    Docket No. 1:19-cv-10465

        - against -                                           JURY TRIAL DEMANDED

 BARSTOOL SPORTS, INC.

                                Defendant.


                                          COMPLAINT

       Plaintiff Natan Dvir (“Dvir” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant Barstool Sports, Inc. (“Barstool Sports” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of Emma Coronel

Aispuro, the wife of El Chapo, leaving court after a court proceeding, owned and registered by

Dvir, a New York based professional photographer. Accordingly, Dvir seeks monetary relief

under the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
        Case 1:19-cv-10465-PAE-SN Document 1 Filed 11/11/19 Page 2 of 7



       3.      This Court has personal jurisdiction over Defendant because Defendant reside

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                           PARTIES

       5.      Dvir is a professional photographer in the business of licensing his photographs to

online and print media for a fee having a usual place of business at 106 Norfolk Street, Apt 18,

New York, New York 10002.

       6.      Upon information and belief, Barstool Sports is a foreign business corporation

duly organized and existing under the laws of the state of Delaware with a place of business at 15

West 27th Street, New York, New York 10001. Upon information and belief, Barstool Sports is

registered with the New York State Department of Corporations to do business in New York. At

all times material, hereto, Barstool Sports has owned and operated a website at the URL:

www.BarstoolSports.com (the “Website”).

                                  STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Dvir photographed Emma Coronel Aispuro, the wife of El Chapo, leaving court

after a court proceeding (the “Photograph”). A true and correct copy of the Photograph is

attached hereto as Exhibit A.

       8.      Dvir then licensed the Photograph to the New York Post. On October 20, 2018,

the New York Post ran an article that featured the Photograph on its web edition entitled El

Chapo’s wife is flaunting her wealth while he’s on trial. See: https://nypost.com/2018/10/20/el-

chapos-wife-is-flaunting-her-wealth-while-hes-on-trial/. Dvir’s name was featured in a gutter
        Case 1:19-cv-10465-PAE-SN Document 1 Filed 11/11/19 Page 3 of 7



credit identifying him as the photographer of the Photograph. A true and correct copy of the

Photograph in the article is attached hereto as Exhibit B.

       9.      Dvir is the author of the Photograph and has at all times been the sole owner of all

right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-127-173.

       B.      Defendant’s Infringing Activities

11.    On December 11, 2018, Barstool Sports ran an article on the Website entitled El Chapo’s

Wife Says She Had No Idea He Was A Criminal And Never Saw Him Do Anything Illegal. See:

https://www.barstoolsports.com/iowa/el-chapos-wife-says-she-had-no-idea-he-was-a-criminal-

and-never-saw-him-do-anything-illegal. The article featured the Photograph. A true and correct

copy of the article and a screenshot of the Photograph on the article are attached hereto as

Exhibit C.

       12.     Barstool Sports did not license the Photograph from Plaintiff for its article, nor

did Barstool Sports have Plaintiff’s permission or consent to publish the Photograph on its

Website.

                          FIRST CLAIM FOR RELIEF
               (COPYRIGHT INFRINGEMENT AGAINST BARSTOOL SPORTS)
                             (17 U.S.C. §§ 106, 501)


       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     Barstool Sports infringed Plaintiff’s copyright in the Photograph by reproducing

and publicly displaying the Photograph on the Website. Barstool Sports is not, and has never
          Case 1:19-cv-10465-PAE-SN Document 1 Filed 11/11/19 Page 4 of 7



been, licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.     Upon information and belief, the foregoing acts of infringement by Barstool

Sports have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.

          17.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

    18.          Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

          infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C.

          § 504(c).

    19.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to 17 U.S.C. §

          505.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                          BARSTOOL SPORTS
                             (17 U.S.C. § 1202)

          20.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-19 above.

          21.     Upon information and belief, in its article on the Website, Barstool Sports copied

the Photograph from the New York Post which contained a gutter credit underneath the
        Case 1:19-cv-10465-PAE-SN Document 1 Filed 11/11/19 Page 5 of 7



Photograph stating “Natan Dvir” and intentionally and knowingly removed copyright

management information identifying Plaintiff as the photographer of the Photograph.

       22.     The conduct of Barstool Sports violates 17 U.S.C. § 1202(b).

       23.     Upon information and belief, Barstool Sports falsification, removal and/or

alteration of the aforementioned copyright management information was made without the

knowledge or consent of Plaintiff.

       24.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Barstool Sports intentionally, knowingly and

with the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyrights

in the Photograph. Barstool Sports also knew, or should have known, that such falsification,

alteration and/or removal of said copyright management information would induce, enable,

facilitate, or conceal their infringement of Plaintiff’s copyrights in the Photograph.

       25.     As a result of the wrongful conduct of Barstool Sports as alleged herein, Plaintiff

is entitled to recover from Barstool Sports the damages, that he sustained and will sustain, and

any gains, profits and advantages obtained by Barstool Sports because of their violations of 17

U.S.C. § 1202, including attorney’s fees and costs.

       26.     Alternatively, Plaintiff may elect to recover from Barstool Sports statutory

damages pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each

violation of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Barstool Sports be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;
Case 1:19-cv-10465-PAE-SN Document 1 Filed 11/11/19 Page 6 of 7



2.   The Defendant Barstool Sports be adjudged to have falsified, removed and/or

     altered copyright management information in violation of 17 U.S.C. § 1202.

3.   Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s profits,

     gains or advantages of any kind attributable to Defendant’s infringement of

     Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

     per copyrighted work infringed pursuant to 17 U.S.C. § 504;

4.   That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

     a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

     kind attributable to Defendant’s falsification, removal and/or alteration of

     copyright management information; or b) alternatively, statutory damages of at

     least $2,500 and up to $ 25,000 for each instance of false copyright management

     information and/or removal or alteration of copyright management information

     committed by Defendant pursuant to 17 U.S.C. § 1203(c);

5.   That Defendant be required to account for all profits, income, receipts, or other

     benefits derived by Defendant as a result of its unlawful conduct;

6.   That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

     17 U.S.C. § 505;

7.   That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

     17 U.S.C. § 1203(b);

8.   That Plaintiff be awarded pre-judgment interest; and

9.   Such other and further relief as the Court may deem just and proper.

                        DEMAND FOR JURY TRIAL
        Case 1:19-cv-10465-PAE-SN Document 1 Filed 11/11/19 Page 7 of 7



       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       November 11, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                          Attorneys for Plaintiff Natan Dvir
